DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(In the claims)
3. retiring a second memory portion when the number of retired first memory portions for the second memory portion exceeds a retired first memory portion threshold; and wherein the memory retirement parameter is based on a number of retired second memory portions in the memory region.

10. retire a second memory portion of the memory region when the number of retired first memory portions of the second memory portion exceeds a retired first memory portion threshold; 

Authorization for this examiner’s amendment was given in an interview with Jon Deppe on 8-12-2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE LIN/Primary Examiner, Art Unit 2113